Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 16-BG-1246

                       IN RE PETER N. NJANG, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 456012)

                         On Report and Recommendation
                   of the Board on Professional Responsibility

                               (BDN 123-10 et al.)

                             (Decided June 11, 2020)

      Before THOMPSON, MCLEESE, and DEAHL, Associate Judges.

      PER CURIAM: The Ad Hoc Hearing Committee issued a report concluding that

respondent Peter N. Njang intentionally misappropriated entrusted funds.

Specifically, the Hearing Committee found that respondent received client funds as

the result of successful litigation and failed to accurately account for the funds,

resulting in an overdraft of his IOLTA account when his client attempted to deposit

a check representing the client’s share of funds from the litigation. The Committee

recommended that respondent be disbarred. Respondent did not file exceptions to

the Committee’s report. The Board on Professional Responsibility adopted the
                                         2


Committee’s findings that respondent intentionally misappropriated entrusted funds

in violation of Rule of Professional Conduct 1.15(a) and concurred that respondent

should be disbarred. Respondent did not file exceptions to the Board’s report and

recommendation. Because the Board found that respondent’s misappropriation was

intentional, the Board’s recommended sanction of disbarment is the presumptively

mandatory disposition. 1


      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). We are satisfied that the record supports the determination

that respondent engaged in intentional misappropriation of entrusted funds. We

accept the recommendation that respondent be disbarred.


      Accordingly, it is




      1
      See, e.g., In re Addams, 579 A.2d 190 (D.C. 1990) (en banc) (disbarment is
presumptive discipline for all but negligent misappropriation).
                                          3


      ORDERED that respondent Peter N. Njang is hereby disbarred. For purposes

of reinstatement, the period of respondent’s disbarment will not begin to run until

such time as he files a D.C. Bar R. XI, § 14(g) affidavit.